Title: To Alexander Hamilton from Tench Coxe, 19 August 1794
From: Coxe, Tench
To: Hamilton, Alexander



T:D: R:O. August 19th. 1794

Mr. Coxe has the honor to inform the secy. of the Treasy. that he is only waiting for a return from the War Departmt. of the places and numbers, at, & for which, the Rations will be wanted. As a document which might have served the purpose, he applied at the Secy. of the Tresys. office, for a sight or a copy of the notification for supplies of the last year, which he understands cannot be found. As soon as either of the two papers shall be received, Mr. Coxe will proceed in the business.
